Citation Nr: 1634400	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to initial staged ratings in excess of 10 percent prior to March 8, 2012, and in excess of 20 percent for the period thereafter for lumbar degenerative joint disease.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity. 

3.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to service-connected lumbar degenerative joint disease.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1988 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Indianapolis, Indiana.  

In July 2010, service connection for lumbar degenerative joint disease was granted and assigned a 10 percent rating, effective August 15, 2008.  The Veteran's Notice of Disagreement with regard to this rating decision was timely received in August 2010.  A Statement of the Case was issued in September 2011, and the Veteran's substantive appeal was received in October 2011.  

The RO denied service connection for radiculopathy of the right lower extremity in an October 2011 rating decision.  In March 2012, service connection for radiculopathy of the left lower extremity was granted with an initial rating of 10 percent, effective April 13, 2010.  In that same rating decision, the RO granted a staged 20 percent rating, effective March 8, 2012, for the low back disability.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The March 2012 rating decision also continued the denial of service connection for radiculopathy of the right lower extremity.  A Notice of Disagreement was timely received in March 2012 for the denial of service connection for radiculopathy of the right lower extremity alone.  A Statement of the Case was then issued in January 2013 for this sole issue.  In February 2013, the Veteran's Notice of Disagreement for the initial 10 percent rating for radiculopathy of the left lower extremity was received by VA.  In March 2013, the Veteran's substantive appeal was received regarding the issue of service connection for radiculopathy of the right lower extremity.  In August 2013, the RO increased the initial rating for radiculopathy of the left lower extremity to 20 percent, effective April 13, 2010.  See id.  In March 2014 and July 2016, the Veteran's representative submitted arguments in support of an increased rating for radiculopathy of the left lower extremity.  Effectively, the Board has taken this issue under appeal as it has been demonstrated that the Veteran has a desire to appeal this issue.  Furthermore, the Board finds that this issue is also part of the increased rating for the low back disability as the regulations require the rater of any spine disability to evaluate any associated objective neurologic abnormalities. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

Additionally, a claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran stated in his October 2011 substantive appeal (VA-9) that he is not currently employed, and that he lost his job due to his service-connected low back disability.  He also said that his low back disability made it difficult to seek employment.  As a result, the issue is considered to be on appeal as it arises out of the claim for an increased rating.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

First, the Board notes that the Veteran was last examined for his low back disability and radiculopathy of the bilateral lower extremities in March 2012.  Since that time, he has stated that there has been an increased worsening of these disabilities.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).

Furthermore, the Veteran has also alleged that his March 2012 VA examination was inadequate and did not take into account his VA treatment records  that show his long standing history of complaints and diagnosis for radiculopathy in the right leg.  The Board notes that the March 2012 VA examiner did not address the Veteran's previous diagnosis for radiculopathy in the lower extremities.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that these VA treatment records document findings of radiculopathy to the lower extremities, but do not state the severity of these symptoms.  Accordingly, without further clarification, the Board does not have the medical expertise needed to determine the nature and etiology of the claimed radiculopathy of the right lower extremity.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As noted in the Introduction, in his October 2011 substantive appeal, the Veteran reported that he was not currently employed and indicated he lost his job due to his service-connected low back disability.  The Veteran has raised the issue of a total disability rating for compensation based on individual unemployability (TDIU); therefore, he should be provided adequate notice regarding this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  As the evidence of record is currently unclear regarding whether the Veteran is unable to work solely due to his service-connected disabilities, the Board finds that further development is warranted prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the veteran for the low back and radiculopathy of the bilateral lower extremities since October 2011.  After securing the necessary release, the RO should obtain these records.

2.  Obtain the Veteran's VA treatment records since October 2011 and associate them with the file.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Schedule the Veteran for a VA examination to determine (1) the current nature and severity of his service-connected low back disability and radiculopathy of the bilateral lower extremities, and (2) the nature and etiology of his radiculopathy of the right lower extremity.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, and assertions.

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential severity of the associated impairment.

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that any current radiculopathy of the right lower extremity is related to his service-connected low back disability.

4.  Send the Veteran VCAA notice regarding his TDIU claim. 

5.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

